Citation Nr: 1413000	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-45 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to November 15, 1989, for the grant of a total (100 percent) rating for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary

INTRODUCTION

The Veteran served on active duty from October 1968 to June 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran was awarded the current effective date in a November 1994 Board decision.

2.  The Veteran has not alleged clear and unmistakable error (CUE) in the November 1994 Board Decision.

3.  The Veteran filed the current claim for an earlier effective date in December 2009.


CONCLUSION OF LAW

1.  The November 1994 Board Decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The Veteran's claim of entitlement to an effective date earlier than November 15, 1989, for an increased disability rating of 100 percent for PTSD lacks legal merit and is dismissed.  38 C.F.R. § 20.101 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

The record reflects that the Veteran was originally granted service connection for anxiety neurosis in a December 1973 rating decision, which assigned a 10 percent evaluation effective July 11, 1973.  The Veteran did not appeal that decision or submit additional material evidence within one year, so it became final in December 1974.  See 38 C.F.R. §§ 3.156(b), 20.1103.

In May 1978, the Veteran filed a claim for an increased rating.  As a result, his rating for anxiety neurosis was increased to 50 percent, effective May 12, 1977.  See September 1978 Rating Decision.

Thereafter, the Veteran filed a claim for an increased rating, which was denied in an October 1979 rating decision.

The Veteran filed another claim for an increased rating in November 1980.  This claim was denied in a January 1981 rating decision.  The Veteran filed a notice of disagreement to this rating decision and a statement of the case was issued, but the appeal was never perfected.  Instead, the Veteran withdrew his appeal in April 1981.

In a February 1984 rating decision, the Veteran's rating was reduced to 30 percent based on improvement shown.  The Veteran appealed that rating decision.  In a December 1984 Board decision, the Veteran was denied entitlement to an increased evaluation in excess of 30 percent for anxiety with depression.  This decision became final as of the date stamped on its face.  38 C.F.R. § 20.1100.

The Veteran filed a claim for posttraumatic stress disorder (PTSD) in February 1985.  In a March 1985 rating decision, which denied an increased rating for the Veteran's service connected anxiety, the RO noted that the Veteran had recently been diagnosed with PTSD and although this may be part of his symptomology, establishment of a separate service connected disability was not warranted.  The Veteran then submitted private treatment records in April 1985.  In an April 1985 rating decision, he was again denied an increased rating for anxiety.

In an April 1988 rating decision, the 30 percent rating was confirmed and continued.  The Veteran did not appeal that decision or submit additional material evidence within one year, so it became final in April 1989.  See 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed a claim for an increased evaluation in August 1989.  In a February 1990 rating decision, this rating was increased to 50 percent.

A January 1991 rating decision denied a separate award of service connection for PTSD and continued the 50 percent rating for anxiety.  He perfected an appeal of that decision.

In a September 1991 rating decision, the Veteran was awarded a temporary total disability rating following hospitalization for PTSD.

In December 1991, the Veteran's psychiatric disability was recharacterized as PTSD to reflect the current diagnosis and his rating was increased to 70 percent, effective October 29, 1991.

In an April 1992 rating decision, the Veteran was awarded a 100 percent rating, effective May 15, 1991, based on clear unmistakable evidence (CUE) in the December 1991 rating decision.

In a November 1994 Board decision, this effective date was changed to November 15, 1989, the last day the Veteran was employed.  This was effectuated in the November 1994 rating decision.

The Veteran filed a claim for an earlier effective date in November 2008 and withdrew his claim in February 2009.

The Veteran filed a claim for an earlier effective date in December 2009.

Analysis

The Veteran has contended that he should be awarded an effective date total (100 percent) rating for posttraumatic stress disorder than November 15, 1989, for the award of a total (100 percent) rating for posttraumatic stress disorder.  Specifically, he has stated that he had difficulty with relationships and maintaining employment ever since his separation from service.  In doing so, he is relying on his ongoing treatment records, which show that he repeatedly quit jobs after short periods and had difficulty establishing and maintaining relationships with women, as evidence that he was fully disabled since June 1972.  

As noted above, a Board decision is final as of the date stamped on its face, unless appealed to the Court or another exception to finality applies (e.g., the Board orders reconsideration of the decision).  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  As such, the November 1994 Board decision is final.

The only options the Veteran has to contest the Board's November 1994 determination regarding the effective date of the 100 percent rating for PTSD are: appeal to the United States Court of Appeals for Veterans Claims; request the Board to reconsider the November 1994 determination; request the Board to vacate the November 1994 determination; file with the Board a motion for revision of the November 1994 decision based on clear and unmistakable error.  To date, the Veteran has not taken any of the above courses of action.  

The Veteran's arguments do not amount to an allegation of clear and unmistakable error (CUE).  The Court stated that CUE is a very specific and rare kind of error and if the Veteran wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  See Fugo v. Brown, 6 Vet. App. 40 (1993); 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.  The Court in Fugo also held that allegations that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Id.  Here, it is clear the Veteran never specifically alleged CUE with the November 1994 Board decision.  The Veteran is not alleging the correct facts were not available to the adjudicators or that some other specific "error" was made.  Rather, the Veteran is arguing that his documented symptoms then are similar to his symptoms now and they should have warranted a higher rating previously.  These records were before the prior reviewers and were used to establish the progressively worsening disability picture that led to his gradual increase in rating.  The Veteran's arguments do not amount to alleging CUE as to disturb the finality of any past unappealed rating decision.  

Instead of contesting the November 1994 Board decision in one of the manners described above, the Veteran submitted a claim for an earlier effective date directly to the RO in December 2009. 

Once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a "freestanding" earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court reasoned that to allow such claims would vitiate the rule of finality.  Id.

As the Veteran did not allege CUE in the November 1994 decision that awarded the earlier effective date, his current claim may not be reasonably construed as a claim based upon CUE and the RO has not developed the issue.  Thus, the Board finds no allegation of fact or law upon which relief may be granted.  To find otherwise, the Board would err in entertaining a "freestanding claim" without imposing the strictures of finality.  Rudd, 20 Vet. App. at 300.  Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

ORDER

Entitlement to an effective date prior to November 15, 1989, for the assignment of a 100 percent disability evaluation for posttraumatic stress disorder is denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


